DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 16 September 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but are not persuasive. 
Applicant argues the band 20 and base 40 of Matsushita extend fully around the wrist of the patient while the claim was amended to recite the “tissue compression device is non-circumferential such that the tissue compression device surrounds only a portion of the wrist of the patient”. 
In the last rejection, the rejection identified Matsushita’s element 10 as the tissue compression device comprising a base 40 and an expandable member 60. However, upon further consideration, the tissue compression device is now identified as elements 40 and 60 only. Together, elements 40 and 60 are non-circumferential and only surround a portion of the wrist of the patient. 
The Office notes that even if the claim were amended to use the transitional phrase “consisting of” to exclude other elements , the claim would still be obvious. For example, Sucher’220 was relied on in the last rejection and shows a tissue compression device 40 or 70 that surrounds only a portion of the wrist with no additional straps. 
For these reasons, the rejections were updated to reflect the claim amendment but otherwise maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 10-14, 17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsushita et al. (US Patent Application 2018/0250017). 
Claim 1: Matsushita’017 discloses a tissue compression device (40+60; paragraph [0039]) comprising: 
a non-circumferential base (40) configured to, when on a wrist of a patient, surround only a portion of the wrist in a non-circumferential configuration (Figure 4 shows the base 40 surrounds only a portion of the wrist 200); and 
an expandable member (60) mechanically connected to the base (Figures 1-4 show this and paragraph [0060]), wherein the expandable member is configured to be positioned over a ulnar region (210) of the wrist (200) of the patient when the base surrounds the portion of the wrist (Figure 4), and wherein the expandable member is configured to apply pressure to more directly to the ulnar region (Figure 4; paragraph [0051]). 
The base (40) is configured to couple the expandable member (60) to the wrist of the patient (Figures 3, 4). The tissue compression device (40+60) is non-circumferential such that the tissue compression device only surrounds a portion of the wrist of a patient. 
Claim 2: The device of Matsushita’017 is configured to partially surround the wrist in a first configuration and a second, different configuration (the device 40+60, as shown on a wrist in Figure 3, could be removed and rotated 180 degrees and reattached to the wrist). In the first orientation (as shown in Figure 3), the expandable member (60) would be positioned over the ulnar region (paragraph [0051]) and configured to apply pressure more directly to only the ulnar region. In the second configuration, the expandable member (60) would be positioned over the radial region and configured to apply pressure more directly to only the radial region. 
Claim 3: Matsushita’017 discloses the expandable member can comprise an additional protrusion extending from an outer surface of the expandable member such that positioning the device comprises positioning the protrusion to apply pressure to tissue near an ulnar artery (Figure 24, 25 shows an alternate embodiment in which the expandable member 60 is provided with a protrusion 262 extending from a surface of the expandable member such that the protrusion 262 applies pressure to the ulnar artery 230; paragraph [0264]). 
Claim 8: Matsushita’017’s base (40) includes a first section (L4) extending from a terminal end (end of 40 towards 43) to a medial end (opposite end of L4 from end 43) configured to traverse an ulnar side of the wrist when the base is on the wrist (Figure 4); 
A second section (L3) extending from a terminal end (end of 40 towards 42) to a medial end (the opposite end of region L3 from element 42) configured to traverse the radial side of the wrist when the base is on the wrist (Figure 4). 
The base has a third section (41 – the region between L3 and L4, as shown in Figure 2). 
The terminal end of the first section (towards 43) and the terminal end of the second section (towards 42) defines a gap (Figure 2). The gap is sized to allow the wrist to pass through the gap. 
Claim 10: Matsushita’017 discloses a method of positioning a tissue compression device (40+60) on a wrist (200) of a patient. The tissue compression device (40+60) surrounds only a portion of the wrist in a non-circumferential configuration (element 40 only surrounds part of the wrist (200). An expandable member (60) is mechanically connected to a base (40) (paragraph [0060] and Figures 1-4) and positioned over an ulnar region (230) of the wrist of a patient (Figure 4, paragraph [0051]). 
Matsushita’017 further discloses inflating the expandable member (60) to apply pressure more directly to the ulnar region (230) (paragraph [0051]). 
Claim 11: Matsushita’017 discloses the expandable region comprises a bladder (paragraph [0051]) such that inflating the expandable member is inflating the bladder to a pressure that causes compression of tissue near the ulnar artery (paragraph [0051]). 
Claim 12: Matsushita’017 discloses a step of positioning the tissue compression device in the first orientation (Figure 4) such that the expandable member (60)  is positioned over the ulnar region (230) (paragraph [0051]). 
Claim 13: When Matsushita’017’s device (40+60) is positioned on the wrist of a patient, the expandable member (60) applies pressure more directly to the ulnar region than the radial region (Figure 4; paragraph [0051]). 
Claim 14: Matsushita’017’s base (40) includes a first section (L4) extending from a terminal end (end of 40 towards 43) to a medial end (opposite end of L4 from end 43) configured to traverse an ulnar side of the wrist when the base is on the wrist (Figure 4); 
A second section (L3) extending from a terminal end (end of 40 towards 42) to a medial end (the opposite end of region L3 from element 42) configured to traverse the radial side of the wrist when the base is on the wrist (Figure 4). 
The base has a third section (41 – the region between L3 and L4, as shown in Figure 2). 
Claim 17: The space between the terminal end (towards 43) of the first section (L4) and the terminal end (towards 42) of the second section (L3) define a gap. The wrist is moved between this gap to position the device on the wrist (see the device off the wrist in Figure 1 and on the wrist in Figures 3, 4). 
Claim 19: Matsushita’017 discloses the expandable member can comprise a protrusion extending from a surface of the expandable member such that positioning the device comprises positioning the protrusion to apply pressure to tissue near an ulnar artery (Figure 24, 25 shows an alternate embodiment in which the expandable member 60 is provided with a protrusion 262 extending from a surface of the expandable member such that the protrusion 262 applies pressure to the ulnar artery 230; paragraph [0264]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita’017, as applied to claim 10, further in view of Sucher (US Patent 5,468,220). 
Matsushita’017 teaches the limitations of claims 15 and 16 but fails to disclose the third section  traverses the dorsal (back) surface of the wrist when the base is positioned on the wrist. 
There are many ways of positioning devices on the wrist. Like Matsushita’017, Sucher’220 is directed towards a device for placing pressure at two locations on the palmar region of the wrist. In this configuration a base (40) has two members (56, 58) for applying pressure on opposite sides of the palmar region of the wrist. 
Sucher’220’s device has a first section (43) extending from a terminal end (adjacent to element 56) to a medial end; a second section (44) extending from a terminal end (adjacent to element 58) to a medial end; and a third section (42) extending between the medial ends of the first and second sections (see Figure 6). 
In Sucher’220’s device, the base (40) is positioned on the wrist such that the third section traverses a dorsal (back) surface of the wrist (Figure 5), the first section extends from the dorsal surface of the wrist to the palmar surface of the wrist and the second section extends from the dorsal surface to one of a radial or ulnar border of the wrist (see Figures 5 and 6). One of ordinary skill in the art would have considered the technique of Matsushita’017 for applying the device to the wrist and the technique of Sucher’220 for applying the device to the wrist. Both devices perform the same function of applying pressure at two locations opposite sides of the palmar surface of the wrist. The device of Matsushita’017 and Sucher’220 perform the same function equally well. Modifying the device of Matsushita such that the third section of the band is on the dorsal side of the wrist, as in Sucher’220’s device, would still allow Matsushita’017’s device to perform the same function regardless of where the third section is extending. One of ordinary skill in the art would have recognized this as a predictable result. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Matsushita’017 by arranging the third section of the base such that it extends over the dorsal side of the wrist, as in Sucher’220, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art as of the effective filing date of the invention. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita’017, as applied to claim 10, further in view of Morrison et al. (US Patent Application 2019/0167273). 
Claim 18: Matsushita’017 teaches the limitations of claim 18 except for a step of adjusting the position of expandable member relative to the base prior to inflation. 
Morrison’273 teaches a method of positioning a tissue compression device (10) on a wrist of a patient (paragraph [0035]). A base (12; not labeled in figures but shown in Figure 1 and described in paragraph [0035]) of the tissue compression device (10) surrounds at least a portion of the wrist in a non-circumferential configuration (element 12 is U-shaped) An expandable member (64) is mechanically connected to the base (12) (paragraph [0043] and Figure 1 shows 64 is connected to the base 12) and positioned over an radial region of the wrist of a patient (paragraph [0007], [0066]). 
Morrison’273 teaches the location of the expandable member can be adjusted (along region 66 using slots 56, 58) in order to move the expandable member to a desired position (paragraph [0043]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method taught by Matsushita’017 by adjust the position of the expandable member relative to the base, as taught by Morrison’273, in order to ensure the expandable member is at a desired location. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        5 December 2022

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771